As filed with the Securities and Exchange Commission on February 17, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INSTEEL INDUSTRIES, INC. (Exact name of registrant as specified in its charter) North Carolina 56-0674867 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1373 Boggs Drive Mount Airy, North Carolina (Address of principal executive offices) (Zip Code) 2 OF INSTEEL INDUSTRIES, INC. (Full title of plan) H.O. Woltz III President and Chief Executive Officer Insteel Industries, Inc. 1373 Boggs Drive Mount Airy, North Carolina 27030 (Name and address of agent for service) (336) 786-2141 (Telephone number, including area code, of agent of service) With copy to: Christopher J. Gyves, Esq. Womble Carlyle Sandridge & Rice, LLP One West Fourth Street Winston-Salem, North Carolina 27101 (336) 721-3600 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ☐
